Order directing plaintiff to serve an amended complaint in which he shall separately state and number the causes of action arising out of the contracts referred to in the sixth paragraph of his complaint, and denying *723defendants’ motion in all other respects, affirmed, with ten dollars costs and disbursements to respondent. No opinion. Kelly, P. J., Mamfing, Young, Kapper and Lazansky, JJ., concur.
Pursuant to the provisions of rule 1 of the Rules of Civil Practice, Mr. Robert P. Griffing of Riverhead, in the county of Suffolk, is hereby appointed a member of the Committee on Character and Fitness of Applicants for Admission to the Bar in and for the Second Judicial District, in Place of Mr. Herbert Fordham, resigned, to hold office during the pleasure of the court, sneh appointment to take effect January 6, 1927. Present — Kelly, P. J., Jaycox, Manning, Young, Kapper and Lazansky, JJ.